Citation Nr: 1241233	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-37 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder, prior to December 8, 2005. 

2.  Entitlement to an initial disability rating higher than 50 percent for PTSD with depressive disorder, since December 8, 2005.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1969 to March 1971. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for the PTSD and assigned an initial disability rating of 30 percent.  The Veteran appealed for a higher initial disability rating. 

In a November 2006 rating decision, the RO granted an increased evaluation of 50 percent for PTSD with depressive disorder, effective December 2005.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993). 

In November 2009 and July 2011, the Board remanded the PTSD claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.

The RO certified this appeal to the Board in July 2012.  Subsequently, additional evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement from his representative dated in November 2012.  38 C.F.R. §§ 20.800, 20.1304 (2012).

In a July 2011 statement, the Veteran stated that he retired from working because of his PTSD symptoms, to include concentration and memory problems.  The Board finds that this statement raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for Type II diabetes mellitus have been raised by the record in a July 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Initially, the Board notes that the Veteran has not been provided with a proper duty-to-assist notice letter for his TDIU claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.159 (2012); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, in a May 2012 statement, the Veteran indicated that his service-connected PTSD with depressive disorder had worsened.  The Veteran's last VA examination to assess the current severity of his service-connected PTSD with depressive disorder was in May 2010.  The Board finds that the May 2010 VA examination to be inadequate to assess the Veteran's current level of severity, since this examination is over two years old.  A new VA examination is required to assess the current severity of the Veteran's service-connected disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected PTSD with depressive disorder currently precludes him from performing substantially gainful employment.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected PTSD with depressive disorder on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, for the TDIU claim in particular, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in St. John/New Orleans, Louisiana, are dated from October 2011.  The most recent outpatient treatment records from the VA Community-Based Outreach Clinic (CBOC) in Alexandria/Houma, Louisiana, are dated from November 2005.  The most recent outpatient treatment records from the VetCenter in New Orleans, Louisiana, are dated from July 2012.  On remand, all pertinent records since these dates should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all pertinent VA outpatient treatment records from the St. John/New Orleans, Louisiana, VAMC since October 2011 that have not been secured for inclusion in the record.  
Obtain all pertinent VA outpatient treatment records from the Alexandria/Houma, Louisiana, VA CBOC since November 2005 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent outpatient treatment records from the VetCenter in New Orleans, Louisiana, since July 2012 that have not been secured for inclusion in the record.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After completing the above actions, provide a VA psychiatric examination to the Veteran in order to assist in evaluating the severity of his service-connected PTSD with depressive disorder.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The VA examiner is also directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected PTSD with depressive disorder.  The medical opinion must address whether his service-connected PTSD with depressive disorder alone is so disabling as to render him unemployable.  A complete medical, education, and employment history should be taken.  The VA examiner should also consider whether the Veteran is currently receiving Workers Compensation or Social Security Administration (SSA) disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disability must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



